DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/22/2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a magnetic actuator comprising a stator and a movable armature mounted and guide with respect to the stator, wherein the stator is provided with: a stator core made from magnetic material and comprising first and second flanges connected by a support, a first magnet fitted on one end of the first flange, a second magnet fitted on one end of the second flange, the first and second magnets having an axial magnetisation with a magnetisation axis directed in a first axis, the first and second magnets being aligned in a second axis perpendicular to the first axis, at least a first coil fitted around the first flange between the support and the first magnet, wherein the movable armature is arranged between the first and second magnets in the second axis and has dimensions in the second axis and in a third axis that are each larger than a dimension of the movable armature in the first axis, the third axis being perpendicular to the first axis and second axis, the movable armature defining a first air-gap with an end of the first flange and with the first magnet and defining a second air-gap with an end of the second flange and with the second magnet, the movable armature having opposite first and second ends along the second axis, wherein a guide mechanically connects the movable armature with the stator, the guide being configured to allow swivelling of the movable armature around a first axis of rotation parallel to the third axis and to prevent movement of the movable armature in translation along the second axis towards the first magnet and the second magnet, wherein the first magnet is magnetically coupled with the first end of the movable armature and the first flange to form a first static magnetic circuit, wherein the second magnet is magnetically coupled with the second end of the movable armature and the second flange to form a second static magnetic circuit, and wherein the first coil is magnetically coupled with the first and second ends of the movable armature, with the first and second flanges and with the support to form a first dynamic magnetic circuit. (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 04/22/2022, with respect to amended claims 1-21 have been fully considered and are persuasive.  The previous rejection(s) of amended claims 1-21 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837